DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application filed on 01/13/2021.  
The claim 1 have been canceled by the applicant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2, 10 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10868763. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims merely broaden the claim limitations of the patented case by omitting certain claim limitations.
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the "same invention" as the first application or patent.

Regarding claim 2, U.S. Pat. No. 10868763 teach, a system comprising:
Limitations of Claim 2 of the Instant Application.
   Limitations of Claim 1 of U.S. Pat. No.      10868763.
one or more processors; 
a memory; and 
one or more components stored in the memory and executable by the one or more processors to perform operations comprising: 
receiving, at a first base station and from a user equipment (UE), a first request to initiate a communication; 
sending, to a network device and based at least in part on the first request, 
a second request for policy information, wherein the policy information is associated with a subscriber level of a user profile associated with the UE; 
receiving, at the first base station, the policy information; 
determining that the policy information indicates that the communication can be initiated by a second base station; and 
instructing, by the first base station and based at least in part on the policy information, the second base station to initiate the communication with the UE.
one or more processors;
a memory; and
one or more components stored in the memory and executable by the one or more processors to perform operations comprising:
receiving, at a first base station and from a user equipment (UE), a first request to initiate a communication;
sending, to a network device and based at least in part on the first request, 
a second request for policy information, wherein the policy information is indicative of whether the communication can be transferred to a second base station and is associated with a subscriber level of a user profile associated with the UE;
receiving, at the first base station, the policy information;
determining, based at least in part on the first request, a quality identifier associated with the communication;
determining that the policy information indicates that the communication can be initiated by the second base station; and
instructing, by the first base station and based at least in part on the policy information and the quality identifier, the second base station to initiate the communication with the UE.


Regarding claims 3-9, 11-18 and 20-21 the limitations of claims 3-9, 11-18 and 20-21, respectively, are rejected on the ground of nonstatutory obviousness-type double patenting with respect to claims 2-8, 10-20 and 1-11, respectively, of the application 16/134731 now an issued patent No. 10868763.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-17, 19-21, 2-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Pub. 20150319618) in view of Keller et al. (U.S. Pub. 20180359672). 

Regarding claim 10 Zhang disclose a processor-implemented method comprising: 
receiving, at a first base station and from a user equipment (UE), a first request to initiate a communication, the first base station configured to communicate via a first communication type (para. 11, a request message that is for accessing the AP and is sent by the UE);
 sending, to a network device and based at least in part on the first request, a second request for policy information, wherein the policy information is indicative of whether the communication can be transferred to a second base station configured to communicate via a second communication type (para. 22, sending, by the base station, an access information request that includes an AP identifier to a mobility management entity MME)
receiving, at the first base station, the policy information (para. 23, receiving, by the base station, the security parameter that is corresponding to the AP identifier and is sent by the MME); 
Zhang does not specifically disclose, selecting, as a selected base station and based at least in part on the policy information, the first base station or the second base station to communicate with the UE. However Keller teach, (para. 10, A handover to a second packet switched mobile telecommunications network is triggered based on the determining and an indication is transmitted towards the mobile entity involved in the data packet session indicating that a resource for the data packet session will be available when the handover is completed).
Keller further teach initiating, by the selected base station, the communication with the UE (para. 37, The radio access node to which the UE is currently connected may be pre-provisioned with QFI (QoS Flow Indicator)).
Zhang and Keller are analogous because they pertain to the field of wireless communication and, more specifically, to managing connection parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Keller in the system of Zhang so the system can perform the communication required with high levels of quality. The motivation for doing so would have to be able to provide to the clients a reliable quality of services provided.
Regarding claim 11 Zhang disclose wherein initiating the communication with the UE comprises: establishing a first communication session between the first base station and the UE; or instructing, by the first base station, the second base station to establish a second communication session between the second base station and the UE (para. 27-28, receiving, by UE, a security parameter that is required for the UE to interact with the AP and is sent by a base station after an air interface is securely activated; and performing, by the UE by using the security parameter, security processing on data exchanged between the UE and the AP).
Regarding claim 12 Zhang does not specifically disclose wherein: the first base station is a Long-Term Evolution (LTE) base station; and the second base station is a New Radio (NR) base station (para. 36, the following description is also applicable for an LTE/EPC network interworking with a 5G radio access network and a 5G core network. If the radio access node in the 5G network (or in the 4G network)).
Zhang and Keller are analogous because they pertain to the field of wireless communication and, more specifically, to managing connection parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Keller in the system of Zhang so the system can perform the communication between the newest and legacies technologies. The motivation for doing so would have to provide seamless services to the clients that use multiple technologies.
Regarding claim 13 Zhang disclose further comprising: determining a first load associated with the first base station (para. 12, determining, by the base station according to a preset offloading policy, that the UE needs to access the AP); determining a second load associated with the second base station; and selecting the selected base station based at least in part on the first load and the second load (para. 11, request message that is for accessing the AP and is sent by the UE, and determining, according to the request message, that the UE needs to access the AP).
Regarding claim 14 Zhang disclose further comprising: determining that the policy information indicates that the communication can be transferred to the second base station (para. 12, determining, by the base station according to a preset offloading policy, that the UE needs to access the AP); and selecting the selected base station based at least in part on the policy information and a quality identifier associated with the communication (para. 56, determine, according to a preset offloading policy, that the UE needs to access the AP; or [0057] determine, according to a request message that is for accessing the AP and is sent by the UE, that the UE needs to access the AP).
Regarding claim 15 Zhang disclose, wherein the selecting is performed by the first base station (para. 148, S601: A base station determines that UE needs to access an AP).
Regarding claim 16 Zhang does not specifically disclose wherein the first request includes at least one of device capability information or an international mobile subscriber identity (IMSI). However, Keller teach, (para. 35, The network then recognises the subscriber e.g. based on the IMSI or TMSI and uses the associated subscription to identify related subscriber data).
Zhang and Keller are analogous because they pertain to the field of wireless communication and, more specifically, to managing connection parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Keller in the system of Zhang to be able to identify the subscriber during the handover. The motivation for doing so would have to maintain the user connection at all times.
Regarding claim 17 Zhang disclose further comprising: determining signal data associated with at least one of a first wireless signal associated with the first base station and the UE or a second wireless signal associated with the second base station and the UE (para. 4, a network operator chooses a data offloading manner to offload some data on a communications network to other available access technologies; and selecting the selected base station further based at least in part on the signal data (para. 11, the determining, by a base station, that UE needs to access an AP includes: determining, by the base station according to a preset offloading policy, that the UE needs to access the AP).
Claim 2 recites an apparatus corresponding to the method of claim 10 and thus is rejected under the same reason set forth in the rejection of claim 10.
Regarding claims 3 and 21 the limitations of claims 3 and 21 are rejected in the same manner as analyzed above with respect to claim 12.
Regarding claim 4 Zhang disclose wherein the network device is a mobility management entity (MME) (para. 22, sending, by the base station, an access information request that includes an AP identifier to a mobility management entity MME).
Regarding claim 6 Zhang does not specifically disclose wherein a first geographic coverage area of the first base station at least partially corresponds to a second geographic coverage area of the second base station. However Keller teach,  (para. 7, where LTE is providing the wider area coverage overlapping with 5G radio access network then also the 5G radio access network should support the required quality of service).
Zhang and Keller are analogous because they pertain to the field of wireless communication and, more specifically, to managing connection parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Keller in the system of Zhang so the system can perform the communication between the newest and legacies technologies in different coverage areas. The motivation for doing so would have to provide seamless services to the clients that use multiple technologies.
Regarding claim 8 the limitations of claim 8 are rejected in the same manner as analyzed above with respect to claim 16.
Regarding claim 19 the limitations of claim 19 are rejected in the same manner as analyzed above with respect to claim 2.
Regarding claim 20 the limitations of claim 19 are rejected in the same manner as analyzed above with respect to claim 2.
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471